Citation Nr: 1608712	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.
      
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1960 to September 1963. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for December 2015.  The Veteran did not appear for his scheduled hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional medical inquiry is warranted in order to satisfy the duty to assist the Veteran.  

First, the Board notes the examiner's reasoning is unclear in his opinion.  The examiner noted that the Veteran's in-service noise exposure was without hearing protection and that his post-service noise exposure was with hearing protection.  However, the examiner stated it was more likely that the Veteran's hearing loss and tinnitus are due, in part, to his post-service noise exposure.  The examiner's attribution of the Veteran's hearing loss to post-service noise exposure, without addressing the Veteran's use of hearing protection during his post-service employment, necessitates further inquiry.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
If VA provides a Veteran with an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to the author of the January 2011 VA medical opinion, or an appropriate substitute for an addendum opinion.  If the examiner feels a new examination is necessary, one should be provided.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  

The examiner should provide an opinion as to the following:

a. Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely than not (less than a 50 percent probability) that the Veteran's bilateral hearing loss began in or is related to active service.  The examiner should again address whether the Veteran had delayed onset hearing loss as he was discharged from service in September 1963 and reports that he experienced hearing loss around 1963, "[s]ometime after returning from overseas."  Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)- American National 
Standards Institute (ANSI).  Accordingly, the examiner's rationale should take into consideration the separation examination results once they are converted to ISO-ANSI  standards.

b. Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely than not (less than a 50 percent probability) that the Veteran's tinnitus began in or is related to active service.

The examiner's attention is directed to the Veteran's statements regarding hearing protection during in-service and post-service noise exposure in the VA examination, and the Veteran's statements regarding the nature of his in-service military noise exposure in the May 2010 statement in support of claim and the May 2011 VA Form 9.  In essence, the Veteran reports that the onset of hearing loss was around 1963, he used hearing protection after service but not during and was exposed to hazardous noise in service both due to duties near the flight line and as a result of exposure to gun fire during training and in the field.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





